Citation Nr: 1134251	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-12 782	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware

THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include cervical spondylosis and degenerative disc disease (DDD).  

2.  Entitlement to service connection for a lumbar spine disability. 

3.  Entitlement to service connection for dental trauma.  

4.  Entitlement to service connection for an eye disorder.  

5.  Entitlement to service connection for a right shoulder disability.  

6.  Entitlement to service connection for a left shoulder disability  

7.  Entitlement to service connection for a skin disorder, to include the left hand and ankle warts and growths. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1982 to June 1982; from June 1986 to September 1992; from December 2003 to February 2005; and from February 2008 to September 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and May 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

This case was previously before the Board in August 2009 at which time a claim for service connection for bilateral hearing loss was denied.  The remaining issues were remanded for further development.  The case has now been returned to the Board.  

At the time the Board remanded the case in August 2009 it was noted that the Veteran in an August 1992 application for VA benefits claimed service connection for leg, knee, lung, and a neck conditions, as well as headaches.  Those matters were referred to the RO for appropriate action.  However, as yet the RO has still not adjudicated these claims except that, upon further reflection, the 1992 for a neck condition is the same as the April 2005 claim for a cervical spine disability, to include cervical spondylosis and DDD, which is presently before the Board.  Also, n the 1992 claim the Veteran requested service connection for disability of his feet.  Because these claims have not been adjudicated, the Board can not have any jurisdiction.  So, the claims for service connection for (1) a leg disability, (2) knee disability, (3) lung disability, (4) headaches, and (5) disability of the feet, are referred to the RO for appropriate action.  

Lastly, VA clinical records show that it appears that the Veteran might be experiencing symptoms of post-traumatic stress disorder (PTSD).  Thus, the RO should contact the Veteran and request that he clarify whether he is claiming service connection for PTSD.  

The issues of service connection for a lumbar spine disability; dental trauma; a right shoulder disability; a skin disorder, to include the left hand and ankle warts and growths are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  DDD of the cervical spine is shown shortly after the Veteran's third period of service, and following two inservice injuries of the cervical spine, and arthritis cervical spine is first documented by X-rays within one year of the Veteran's third period of active service.  

2.  Neither chronic residuals of an eye injury nor an acquired chronic disability of the eyes are shown.  

3.  Arthritis of the left shoulder is first documented by X-rays during a period of active service.  


CONCLUSIONS OF LAW

1.  DDD of the cervical spine was incurred during a period of active service and cervical spondylosis is presumptively due to a period of active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  An acquired eye disorder is not shown.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  Arthritis of the left shoulder was incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VCAA notice is intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA notified the Veteran of the VCAA requirements by a letter dated in June 2005.  This letter informed the Veteran of the types of information and evidence not of record needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  It also notified him of the division of responsibility between the Veteran and VA for obtaining that evidence; specifically, that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  

In the April 2007 Statement of the Case (SOC), VA provided the Veteran notice pertinent to the downstream disability rating and effective date elements of a claim for service connection, as required by Dingess.  Thereafter, following the August 2009 Board remand, the Veteran was furnished a Supplemental SOC (SSOC) in April 2011 which readjudicated the claims, including the claim of service connection for an eye disorder.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed.Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 (2004).  Accordingly, any defect as to the notice and timing as to the claim for service connection for an eye disorder was remedied and results in no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims addressed herein. 

By RO letter in October 2005 the Veteran was informed that the RO had his service treatment records (STRs) from 1986 to 1997 but needed the STRs since 1997 and that although they had been requested, they had not been received.  By RO letter in January 2006 the RO requested the Veteran's STRs of his service in the reserves, and the Veteran was informed of this by a separate letter of that same date.  He was also informed that the St. Louis Records Processing Center had indicated that all available STRs had been furnished.  Also, not all STRs of his service in the reserves had been obtained, despite several requests.  By RO letter in March 2006 he was again informed that there had been no response from his reserve unit to a request for records of his service in the reserves since 1997.  The Veteran was also informed of possible alternative evidence, e.g., statements from those he knew during active service, which might support his claim.  Thereafter, in December 2009 the RO requested records from the Kirk Army Health Clinic and those records were received by the RO later that month and include STRs since 1997.  

Also on file are the Veteran's VA medical records.  The Veteran declined the opportunity to testify at a personal hearing.  The RO has also obtained private clinical records.  

Under the duty to assist, 38 U.S.C.A. § 5103A(a)(1), VA "shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim" and this includes providing a medical opinion and examination when necessary to make a decision.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4).

The Veteran was afforded a VA examination for the purpose of determining whether the claimed eye disorder is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 - 85 (2006) and Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006).  

The service representative alleges that while the 2011 eye examination states that claim file was reviewed, the report of that examination indicates that a thorough review of the claim file was not conducted, citing the history related in the 2011 examination report of the Veteran's having begun to experience eye problems in 2009, when the record shows that he has been complaining of eye symptoms since 2005.  However, the Board finds that the 2011 report merely recorded the history as related by the Veteran and is not a history recorded by the examiner based upon a review of the claim file.  

The service representative also alleges that it was erroneous for the 2011 VA optometrist to state that the Veteran's visual difficulties were age-related without noting the Veteran's age, which based on his date of birth make him only 49 years of age.  However, the Board notes that at the age of 49 the Veteran could not be described as a young man and there is otherwise nothing in the record from which to conclude that the optometrist was incorrect in finding that the Veteran's eye problems are age-related.  

It was based on these two contentions that the service representative argued that there a lack of competent medical evidence upon which to adjudicate the claim.  The Board disagrees and finds that the two VA examinations, when viewed in light of the entire record, are sufficient to adjudicate the claim.  Specifically, the Board notes that the 2011 VA examiner specifically reported that the claim file had been reviewed and despite the argument of the service representative to the contrary, as noted above, the Board finds nothing which refutes this.  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.

Background

On service enlistment examination in November 1981 the Veteran's uncorrected distant and near visual acuity was 20/20 in each eye.  No pertinent abnormality was noted. 

On June 2, 1984, (apparently while on active duty for training or inactive duty for training) the Veteran was in a vehicular accident.  An X-ray of his right shoulder revealed no significant abnormality.  

Service records include a December 1984 "Letter of Authorization for Medical Treatment" which reflects that the Veteran was then a member of the Delaware Army National Guard.  He incurred an injury to his tooth during "IADT" [inactive duty for training] at a noon meal on December 3, 1983 during his unit's "IADT."  While eating his noon meal he lost his permanent filling from his tooth.  Two days later he was told to set himself up with an appointment with a dentist at the Dover Air Force Base Hospital.  A subsequent investigation revealed that he had lost a cap from a tooth, and had swallowed it.  

On enlistment examination into the Army National Guard in May 1986 noted that the Veteran had had a right arm fracture in 1973 but that there were no complications.  His uncorrected distant and near visual acuity in the left eye was 20/20.  His distant and near vision in the right eye was 25/20, correctable both in distant and near vision to 20/20.  

In February 1987 the Veteran fell and landed on his right forearm.  X-rays were negative for a fracture.  

In April 1987 the Veteran was afforded a dermatology evaluation because of warts on his hands.  In October 1987 he was seen for pain in his neck and back of 2 to 3 days duration.  He complained of having had burning pain in the right trapezius area for 2 days, since a fall backwards and breaking his fall with hyperextended arm.  There was no numbness of loss or function of the right arm.  On examination he had neck pain on leftward movements but had full active range of motion.  There was a palpable spasm of the right trapezius muscle.  He had full active range of motion of both shoulders and there was no point tenderness.  He had full active range of motion of the joints of the arms with normal muscle strength.  Deep tendon reflexes were 2, bilaterally.  The assessment was a cervical spasm, for which he was given Parafon Forte and Motrin.  

In November 1987, when seen at a dermatology clinic, lotion was applied to warts on both of the Veteran's hands. 

On periodic general medical examination in December 1987 no pertinent abnormality was noted and the Veteran's uncorrected distant visual acuity was 20/20 in each eye.  His uncorrected near visual acuity was 20/20 in the left eye and 20/25 in the right eye.  

In April 1988 the Veteran wanted warts on his hands removed and, so, in May 1988 liquid nitrogen was applied.  

In June 1988 the Veteran complained of having left shoulder pain following trauma the day before.  He had tenderness over the left shoulder and had restricted range of motion.  The assessment was a contusion versus bursitis.  A left shoulder X-ray was within normal limits.  

In September 1989 the Veteran was evaluated for a fixed partial bridge for teeth numbers 18 through 22 and also for a new partial, replacing teeth numbers 3, 4, 5, 10, and 11.  

In June 1990 the Veteran sustained a right shoulder injury in a vehicular accident.  It was noted that he had had an injury to the same shoulder 6 years earlier.  On examination he had good range of motion of the shoulder.  The assessment was a first degree acromioclavicular (AC) sprain.  A right shoulder X-ray was normal.  Four days later he still had tenderness along the AC joint without any deformity.  There was tenderness at the supraspinatus insertion.  Sensation was within normal limits and he had full passive range of motion.  The assessment was a right shoulder contusion and AC sprain.  

In April 1992 the Veteran complained of back and neck pain.  While it was reported that he had not had any head trauma, he had had the neck pain after he had landed on his right shoulder in a football game.  On examination he had full active range of motion of the neck.  

In July 1992 the Veteran had low back pain and a red and itching rash of the groin area.  His back pain radiated into his leg, below the knee.  On examination he had low back spasm.  He had pain over the lower lumbar region.  The assessments were mechanical low back pain with spasms, and tinea cruris.  

On examination in August 1992 for separation from a period of active service the Veteran had a small skin cyst at the base of the neck, on the right side.  His uncorrected distant visual acuity was 20/20 in each eye.  His uncorrected near visual acuity was 20/50 in the right eye and 20/25 in the left eye.  In an adjunct medical history questionnaire he reported having or having had swollen or painful joints; eye trouble; severe tooth or gum trouble; broken bones; tumor, growth or cyst; a painful or trick shoulder or knee; and recurrent back pain.  It was reported that he had had a swollen and painful right shoulder while with the 123rd Signal Battalion in West Germany after an automobile accident.  He had broken an arm at the age of 11.  He back and legs became stiff after having fallen off the back of a truck in the field in Kentucky.  

On service general medical examination in April 2003 the Veteran's distant visual acuity was 20/20 in each eye but his near visual acuity, while 20/20 in the left eye, was 20/25 in the right correctable to 20/20.  

STRs include a January 2004 record that the Veteran complained that his vision was not sharp.  He had had a piece of metal removed from this right eye.  His unaided distant visual acuity was 20/20 in each eye and unaided near visual acuity was 20/20 in the right eye but 20/25 in the left.  The assessment was "CHA" (compound hypermetropic astigmatism).  In May 2004 he complained of a rash or bug bites of 1 week duration which caused significant itching.  On examination he had pinpoint rash on his legs and trunk.  The assessment was arthropod bites.  In June 2004 he complained of having sores on his face and hands.  He reported getting little white blotches over his body. He had been bitten by sand flies about 3 weeks ago and now had had sores appearing over his body.  He reported never previously having had bumps on his face.  The assessment was mildly impetiginous lesions; and "Leishmanis" was doubted.  

A January 2005 STR shows that the Veteran had a growth on the lower portion of his back and stated that it had first appeared 6 to 7 months ago.  Also in that month he reported having low back pain but only when on his feet for long periods of time and, further, that a denture had been made for him while he was in Iraq and a military dentist had said to get a new one made upon returning stateside.  He reported that his upper denture was not straight and the clasp on his lower denture had broken off.  

VA X-rays in May 2005 revealed the Veteran's left shoulder was normal, without evidence of dislocation or arthritis but in his cervical spine he had hypertrophic spondylosis and disc disease in the lower cervical spine.  Also in May 2005 he complained of bilateral shoulder pain and a burning sensation in his neck.  He complained of having been bitten by a bug while in Iraq and now had a lump which was decreasing in size.  

VAOPT records show that the Veteran received VA dental treatment from May to December 2005.  In May 2005 his upper denture was loose.  He reported that a military dentist said it would be possible to put a screw into a tooth to hold the denture.  The mandibular denture was satisfactory, apart from a broken clasp.  
In June 2005 there was a diagnosis of necrosis of tooth pulp.  Tooth number 6 was debrided and filled.  Also in that month he declined repair of claps on mandibular denture because the denture retention was satisfactory to him.  In August 2005 an impression was made of his maxillary arch to fabricate a partial maxillary denture using no attachments, and this was completed in November 2005 at which time it was noted that he had missing teeth numbers: 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 16, 17, 18, 19, 20, 21, 28, 29, 30, and 32.  He failed to attend a scheduled dental appointment in December 2005 and he was to be sent a letter asking him to contact the VA dental clinic if he wished to continue treatment.  Another record indicates he was seen at the dental clinic later that month.  

On VA examination in July 2005 of the Veteran's eyes he related no visual complaints except using reading glasses, as needed.  He was recently back from Iraq and since his return he felt that his eyes felt a little dry and scratchy, which he thought was associated with the dry and sandy conditions in Iraq.  He used Visine as needed to refresh his eyes but he had no ocular pain.  His ocular history was remarkable for perhaps a welder's flash 15 years ago to his left eye but he knew of no residuals.  His visual acuity without glasses was 20/20 in each eye.  Refraction revealed a very mild hyperopic refractive error, which was correctable to 20/20 in each eye.  Intraocular pressures were 11 in each eye.  There was no evidence of retinal holes, tears or detachment.  The impressions were an ametropic refractive error with no need for glasses at a distance with distant visual acuity of 20/20 in each eye; and mild subjective dry eye symptoms with no significant clinical findings.  

On VA general medical examination in July 2005 the Veteran reported that he had a skin condition of warts on his hands which had occurred one year ago during military service.  He had noticed wart-like spots on his arms, hands, and feet.  He had seen a military physician and had been told that they were due to bug bites.  He felt that his symptoms were now worse but denied any itching.  He had had a skin tag in the low back region since military service and during military service a physician had told him to have VA remove it after service.  He also complained of pain from the base of his neck to the region between his shoulder blades which was of gradual onset with no known trauma.  He had seen a physician and had been told it was due to arthritis.  Cervical spine X-rays in May 2005 had revealed hypertrophic spondylosis and disc disease in the lower cervical spine.  

The Veteran reported having low back pain since a vehicular accident during service when a jeep that he was in went off a road and rolled over three times.  He had been a non-restrained passenger in the front seat.  After this, he had low back pain which was non-radiating in nature.  

The Veteran related having bilateral shoulder pain during service which was of gradual onset and for which he had then sought treatment.  He had associated numbness in the left upper extremity.  It was reported that left shoulder X-rays in May 2005 had been normal.  According the notes in the claim file, he had been evaluated for right shoulder pain after his inservice vehicular accident and the notes indicated that X-rays revealed that his right shoulder appeared normal.  

On physical examination the Veteran had three wart-type lesions, located on the lateral aspect of the right shoulder, the lateral aspect of the forearm, and the wrist.  These were circular and measured equal to or less than 5 millimeters (mms.) in diameter.  There were similar findings on the lateral aspect of the left forearm in two areas. There was one wart-like lesion along the left wrist and a similar lesion on the skin over the anterior aspect of the left ankle.  There was no pain on palpation of these sites and he denied any itching.  There was a skin tag over the right lower lumbar region which was 7 mms. by 7 mms. but it was not painful on palpation.  There were no deformities or lesions on his head and face.  There was no pain on palpation along the cervical spine but there was pain on palpation along the right lower lumbar paraspinal muscles.  There was no pain on palpation of the shoulder regions and there was a negative impingement sign.  

The diagnoses were spondylosis and DDD in the lower cervical spine; lumbar strain; skin tag over the right low back region; and bilateral shoulder pain complaints without significant X-ray findings, the exact etiology of which was unknown but some of the complaints might be due to referred pain from his cervical spine spondylosis.  Also, there was a diagnosis of a skin condition of unknown etiology but since this was outside the area of expertise of the examiner and a dermatology examination was recommended.  

The Veteran failed to attend a scheduled VA dental examination in August 2005.  

A July 2007 VAOPT dental record shows that he broke his lower denture and fractured a tooth at the same time.  Impressions were made for diagnostic casts.  In October 2007 a chipped tooth of his maxillary denture was repaired.  It was noted that tooth #30 was nonrestorable but he declined extraction of that tooth.  

Military records reflect that August 2008 cervical spine X-rays found disc space narrowing at C5-6 and C6-7 with osteophyte formation and facet degenerative changes on the left.  Also in August 2008 it was noted that he had had chronic left shoulder pain for three years.  

Records of Dr. M. P. in 2008 include a copy of a report of a September 2008 MRI of the Veteran's left shoulder, performed at the Walter Reed Army Medical Center, which revealed a blooming artifact in the anterior lateral subcutaneous soft tissue, possibly from prior subcutaneous trauma, and mild degenerative changes in the acromioclavicular joint.  In the rotator cuff, there was thickening of the supraspinatus tendon with increased signal changes but without a definite tear.  The impression was supraspinatus tendinopathy without a rotator cuff tear, and mild degenerative changes of the AC joint.  A September 2008 treatment record shows that the Veteran related having injured his left shoulder in 2004 and again in 2008.  Originally, he fell out of a Humvee, injuring his left shoulder.  After a review of X-rays and an examination, the impression was subacromial bursitis and, possibly, cervical radiculopathy.  He was given a cortisone injection and an MRI was recommended.  A September 2008 cervical MRI revealed severe degenerative discogenic disease at C5-6 and C6-7 with small disc osteophyte complexes, arthrosis of the facet joints, and hypertrophy of the ligament flava causing mild to moderate central spinal canal stenosis.  There was also severe stenosis of the left neural foramina at C4-5 and C5-6 and possible compression of the exiting left C5 and C6 nerve roots.  In October 2008 he was given an injection in his left shoulder.  

On VA examination in April 2011 by an optometrist the Veteran's claim file and medical records were reviewed.  The Veteran reported that he had noted a gradual decrease in his near visual acuity over the past few years.  His blurred vision resolved with the use of reading glasses.  He stated that he had been told that his eye pressures were elevated.  He sometimes noticed irritation in the morning upon awakening.  He had no history of hospitalization, surgery, trauma, neoplasm or incapacitating episodes due to eye disease.  His general symptoms were burning and stinging of the eyes.  

On examination the Veteran had no diplopia and fundoscopic examination of the eyes was normal.  There was no visual field defect.  There was no irregular astigmatism that could be improved more by contact lenses than by eyeglasses.  His uncorrected and corrected distant visual acuity was 20/20 in each eye but his uncorrected near visual acuity was 20/50 in each eye correctible in each eye to 20/20.  Intraocular pressures were 12 in the right eye and 13 in the left eye.  A slit lamp examination was conducted.  There were no physical findings of abnormal lacrimal duct function; abnormal eyelids, chronic conjunctivitis, eye injury residuals, lagophthalmos, symblepharon, ptosis, nystagmus or eyelash loss.  There was abnormal accomodation due to presbyopia.  The diagnoses were dry eye and presbyopia.  The examiner noted that the Veteran's records had been reviewed and that the examination revealed no evidence of service-connected ocular conditions.  The Veteran's claimed blurred vision was due to age-related presbyopia and his claim of irritation of the eyes was due to mild age-related dry eye.  


Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the first two elements.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999); Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity and (2) continuity of symptomatology.  

To establish the presence of a chronic disease, or chronic residuals of injury, during service there is required (1) a combination of manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When a chronic disease is established during service or a chronic disease (listed at 38 C.F.R. § 3.309 within a presumptive period at 38 C.F.R. § 3.307) or chronic injury residuals are established during service permitting service connection, there is no requirement of postservice continuity of symptoms.  38 C.F.R. § 3.303(b).  Rather, subsequent manifestations of that chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent cause(s) but this does not mean that any inservice manifestations will permit service connection, i.e., not every manifestation of joint pain in service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).   

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Continuity of symptomatology is required only when the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Thus, if chronicity during service or an applicable presumptive period is not established, a showing of postservice continuity is required.  38 C.F.R. § 3.303(b).  Continuity of symptomatology can be established if it can be demonstrated (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document", see Savage, 10 Vet. App. 488, 496-97 (1997); and (2) there is evidence of postservice continuity of the same symptomatology (as to which lay testimony may be competent, see Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) there is medical or competent lay evidence of a nexus between the present disability and the postservice symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  See 38 C.F.R. § 3.303(b).  As to the third element, competent evidence, such as a VA examination, can establish an etiological nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 


Analysis

Cervical Spine Disability, Including Cervical Spondylosis and DDD

Initially, the Board notes that the Veteran sustained injuries of his cervical spine in 1987 and again in April 1992; both during his second period of active duty.  Significantly, X-rays in May 2005 revealed hypertropic spondylosis of his cervical spine only a few months after discharge from his third period of service in February 2005.  

"Lumbar spondylosis is 'degenerative joint disease affecting the lumbar vertebrae and intervertebral disks, causing pain and stiffness, sometimes with sciatic radiation....'."  Smith v. Shinseki, No. 10-1816, slip op. footnote 4, (U.S. Vet. App. Aug. 10, 2011); 2011 WL 3497804 (Table) (nonprecedential memorandum decision citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1780 (32ndt ed.2011)).  See also Dorland's Illustrated Medical Dictionary 1567 (27th ed. 1988) stating that cervical spondylosis is "[d]egenerative joint disease affecting the cervical vertebrae, intervertebral disks, and surrounding ligaments and connective tissue, sometimes with pain or paresthesia radiating down the arms as a result of pressure on the nerve roots."  

Inasmuch as spondylosis is degenerative joint disease, and it was first revealed by X-rays in May 2005 only three months after discharge from the Veteran's discharge from his third period of active service, service connection for cervical spondylosis is warranted on a presumptive basis.  Also, since the May 2005 X-rays also first revealed DDD of the cervical spine, and in light of his two injuries during his second period of active service, service connection for DDD of the cervical spine is warranted on a direct basis.  

Eye Disorder

The Veteran had a piece of metal removed from his right eye in January 2004, during his third period of active service.  However, there is no evidence of any residuals disability from this.  It was at that time that a refractive error, compound hypermetropic astigmatism was diagnosed.  Similarly, at the July 2005 VA eye examination he reported that he might have sustained a welders flash 15 years earlier but he also reported that he did not know of any residuals of such an injury.  Also, he reported in his 2005 claim that he believed that his current problems with his eyes were due to his exposure during service to smoke from burning trash and sand storms.  However, the only diagnoses following the Veteran's first of two VA examinations of his eyes was a refractive error and dry eye.  

Congenital or developmental defects, e.g., refractive error of the eyes, are not diseases or injuries within the meaning of applicable legislation and are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c).  In Terry v. Principi, 340 F.3d 1378, (Fed. Cir. 2003) the United States Court of Appeals for the Federal Circuit upheld the validity of 38 C.F.R. § 3.303(c) which excludes refractive error of the eye, including presbyopia (which is due to aging), from definitions of injury and disease as a permissible construction of statutes governing veteran's disability benefits.  

The first of the two VA eye examinations found that he had mild subjective dry eye symptom but that these were of no clinical significance.  Similarly, the second VA eye examination, in 2011, found that he had mild "age-related" dry eyes.  This was productive merely of some irritation of the eyes but there is no indication in the evidence on file of any actual disability of the eyes due to dry eyes.  Also, to the extent that the record indicates that the Veteran believes or was warned that he has or might develop glaucoma, based on the history he related at the April 2011 eye examination of elevated intraocular pressures.  However, there is nothing in the evidence which indicates that any of the Veteran's intraocular pressures readings were elevated nor has glaucoma ever been diagnosed, to include following the 2011 eye examination when that history was noted.  By finding diagnosis only of dry eye and a refractive error, the 2011 VA examiner effective ruled out the presence of glaucoma.  

Accordingly, service connection for an acquired disorder of the eyes is not warranted.  

Left Shoulder

The Veteran sustained a left shoulder injury in 1988, during his first period of active service.  While an X-ray at that time was negative, the assessment was that he had either a contusion of that shoulder or bursitis in that shoulder.  In any event, an MRI in September 2008, during the Veteran's fourth period of active service revealed mild degenerative changes within the AC joint of the left shoulder.  This is the first clinical evidence of any arthritis of the left shoulder.  

Accordingly, service connection for arthritis of the left shoulder is warranted.  


ORDER

Service connection for a cervical spine disability, to include cervical spondylosis and DDD, and for arthritis of the left shoulder is granted. 

Service connection for an eye disorder is denied. 


REMAND

The August 009 Board remand specified that the July 2005 VA examiner, or a suitable substitute if that examiner was unavailable, was to prepare an addendum to address the etiologies of any lumbar and right shoulder disorders.  Only if that examiner deemed it necessary, was another VA examination to be scheduled.  However, no addendum was made addressing the questions posed in the Board remand and it does not otherwise appear that the case was referred to the July 2005 VA examination, or a suitable substitute, to prepare an addendum.  In this regard, the provisions of a Board remand create a right in the appellant to compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, remand for compliance with the terms of the 2009 Board remand is required.  

Also, the April 2011 Supplemental Statement of the Case (SSOC) stated that the Veteran failed to attend VA examinations scheduled in February and April 2011.  On the other hand, the Veteran attended the VA eye examination on April 6, 2011.  Thus, from the record it is unclear why the Veteran did not attend VA examinations scheduled in February and the other examinations scheduled in April 2011.  

In this regard, a January 2011 deferred rating action has on it a handwritten notation "Returned to Active duty 12/14/10."  A March 2011 VA outpatient treatment record reflects that the Veteran was still active in the reserves.  

This raises the question of whether the Veteran failed to attend VA examinations scheduled in February and April 2011 because of his participation in military service.  Accordingly, the Veteran should be rescheduled for the examinations requested in the prior Board remand in August 2009. 

VA records include outpatient records which reflect that the Veteran has received VA outpatient dental treatment.  However, the basis for awarding the Veteran entitlement VA outpatient dental treatment is not clear, inasmuch as there are no VA dental ratings contained in the Veteran's claim file.  

Thus, the basis for the Veteran's having received VA outpatient dental treatment should be clarified as should the matter of whether there have been any past VA dental ratings.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should clarify whether there have been any past VA dental rating and should also clarify the basis upon which the Veteran has received VA dental outpatient treatment.  

2.  Clarify whether the Veteran is now on active duty or is otherwise available to attend the VA examinations requested herein. 

3.  The RO should arrange for the Veteran's claims folder to be reviewed by the examiner who prepared the July 2005 VA general examination report (or a suitable substitute if that examiner is unavailable), for the purpose of preparing an addendum that addresses whether the Veteran's lumbar spine, and right shoulder conditions are related to service.  With regards to the right shoulder claim, please also clarify whether the Veteran has a current right shoulder disability.  All necessary special studies or tests should be accomplished.

If, and only if, the VA examiner deems it necessary, should the Veteran be afforded another VA examination, to determine the etiology of the Veteran's disabilities.  

It is imperative that the examiner who is designated to examine the Veteran reviews the evidence in the claims folder, including a complete copy of this REMAND and acknowledges such review in the examination report.

The VA examiner is requested to render an opinion as to whether it is at least as likely as not (e.g. at least a 50-50 degree of probability) that any currently diagnosed lumbar spine, and right shoulder condition is related to the Veteran's military service or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability), to include whether it is at least as likely as not that any arthritis of either the lumbar spine or right shoulder manifested within one year of any of the Veteran's periods of active service from February 1982 to June 1982; from June 1986 to September 1992; from December 2003 to February 2005; and from February 2008 to September 2009.  

NOTE: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If the VA examiner is unable to provide the requested information, the examiner should clearly indicate such a finding and provide an explanation.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report. 

4.  Schedule the Veteran for an examination with a physician conversant in the field of dermatology.  The examiner should perform all necessary tests and render all appropriate diagnoses.  For each skin disorder diagnosed, the examiner should state whether it is at least as likely as not that it is related to the Veteran's period of active service.  

The VA examiner is requested to render an opinion as to whether it is at least as likely as not (e.g. at least a 50-50 degree of probability) that any currently diagnosed skin condition is related to the Veteran's military service or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability). 

NOTE: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If the VA examiner is unable to provide the requested information, the examiner should clearly indicate such a finding and provide an explanation.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report.  

It is imperative that the examiner who is designated to examine the Veteran reviews the evidence in the claims folder, including a complete copy of this REMAND and acknowledges such review in the examination report.

5.  Schedule the Veteran for a dental examination, with an appropriate examiner.  The examiner should perform all necessary tests and render all appropriate diagnoses.  For each dental disorder diagnosed, the examiner should state whether it is at least as likely as not that it is related to the Veteran's period of active service.  

The VA examiner is requested to render an opinion as to whether it is at least as likely as not (e.g. at least a 50-50 degree of probability) that any currently diagnosed dental disorder is related to the Veteran's military service or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability).

NOTE: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If the VA examiner is unable to provide the requested information, the examiner should clearly indicate such a finding and provide an explanation.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.  The VA examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report.  

It is imperative that the VA examiner who is designated to examine the Veteran reviews the evidence in the claims folder, including a complete copy of this REMAND and acknowledges such review in the examination report.  

6.  Thereafter, readjudicate all claims based on the newly obtained evidence.  If the benefits sought remain denied, the Veteran and his representative should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  The appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


